Exhibit 10(qqq)

CLIFFS NATURAL RESOURCES INC.

THE TERMS AND CONDITIONS OF

THE 2009 PARTICIPANT GRANT

TO JOSEPH A. CARRABBA

UNDER THE

2007 INCENTIVE EQUITY PLAN

The Compensation and Organization Committee of the Board of Directors of Cliffs
Natural Resources Inc. (the “Committee”) hereby establishes the Terms and
Conditions of the 2009 Participant Grant to Joseph A. Carrabba (“the Grant”)
under the 2007 Incentive Equity Plan (“Plan”) as follows:

ARTICLE 1.

Definitions

All terms used herein with initial capital letters and defined in the Plan shall
have the meanings assigned to them in the Plan and the following additional
terms, when used herein with initial capital letters, shall have the following
meanings:

1.1 “Aggregate Value Added Objective” shall mean the Aggregate Value Added
Objective set forth in Part 1 of Exhibit A.

1.2 “Incentive Period” shall mean the period beginning with the Date of the
Grant and ending with December 31, 2013.

1.3 “Other Performance Objectives” shall mean the factors set forth in Part 2 of
Exhibit A and any other factors as may be used by the Committee in the exercise
of its negative discretion under Part 2 of Exhibit A.

1.4 “Performance Objectives” shall mean the Aggregate Value Added Objective and
the Other Performance Objectives.

1.5 “Performance Shares Earned” shall mean the number of Performance Shares
granted in the Award that are determined by the Board after the conclusion of
the Performance Period under Section 2.3 to have been earned by a Participant.
as determined under Section 2.3.

 

1



--------------------------------------------------------------------------------

1.6 “Share Ownership Guidelines” shall mean the Cliffs Natural Resources Inc.
Directors’ and Officers’ Share Ownership Guidelines, as amended from time to
time.

ARTICLE 2.

Grant and Terms of Performance Shares

2.1 Grant of Performance Shares. Pursuant to the Plan, the Company, by action of
the Committee, has granted to the Participant the number of Performance Shares
as specified in the Grant, without dividend equivalents, effective as of the
Date of Grant.

2.2 Issuance of Performance Shares. The Performance Shares covered by the Grant
and these Terms and Conditions shall result in the issuance of Shares (or cash,
or a combination of Shares and cash, as decided by the Committee in its sole
discretion), if at all, only after the completion of the Incentive Period and
only if and to the extent to which such Performance Shares are earned as
provided in Section 2.3 of this Article 2.

2.3 Performance Shares Earned. No Performance Shares subject to the Grant shall
be earned unless the Aggregate Value Added Objective is achieved at some time
during the Incentive Period. If the Aggregate Value Added Objective is achieved
at some time during the Incentive Period, the number of Performance Shares
Earned shall be 67,009 or such lesser number as the Committee may determine in
its discretion based upon the achievement of the Other Performance Objectives,
as determined and certified by the Committee as of the end of the Incentive
Period.

2.4 Performance Shares Not Earned. In the event that Performance Shares covered
by the Grant do not become Performance Shares Earned by reason of the exercise
by the Committee of the discretion to reduce the amount that otherwise would be
earned, based upon the level of satisfaction of the Other Performance
Objectives, the Shares that do not become earned by reason of such Committee
action shall be governed by Section 3.3 of the Plan, but subject to the added
prohibition and condition that such Shares shall not be used or

 

2



--------------------------------------------------------------------------------

taken into account in any manner that is inconsistent with “negative discretion”
provisions of Treas. Reg. Section 1.162-27(e)(2)(iii).

2.5 Payment of Performance Shares.

(a) The payment of Performance Shares Earned shall be made in the form of
Shares, cash, or a combination of Shares and cash, as decided by the Committee
in its sole discretion, and shall be paid after the determination by the
Committee of whether the Aggregate Value Added Objective was attained during the
Performance Period and the level of attainment of the Other Performance
Objectives (with the financial calculations associated with such determinations
previously reviewed by an independent accounting professional), but in any event
no later than 2 1/2 months following after the end of the Incentive Period. In
the event that all or any portion of the Performance Shares Earned shall be paid
in cash, the cash equivalent of one Performance Share Earned shall be equal to
the average closing price of one share of common stock of the Company on the
last Trading Day (as defined in Exhibit A) of the calendar year in which the
Performance Period ends. The Committee may withhold Shares to the extent
necessary to satisfy federal, state, local or foreign income tax withholding
requirements, as described in Section 4.2. In addition, the Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Performance
Shares Earned, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.

(b) Any payment of Performance Shares Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit B and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

 

3



--------------------------------------------------------------------------------

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by the Grant and these Terms and Conditions that have
not yet been earned as Performance Shares Earned, and any interests of the
Participant with respect thereto, are not transferable other than by completion
of the Designation of Death Beneficiary attached as Exhibit B or pursuant to the
laws of descent and distribution.

2.6 Death, Disability, or Termination without Cause.

(a) With respect to Performance Shares granted to a Participant whose employment
is terminated because of the Participant’s death or Disability, or who is
terminated by the Company without Cause, the Participant (or his beneficiary in
the case of his death) shall receive at the time specified in Section 2.5(a) as
Performance Shares Earned the number of Performance Shares as is determined
after the end of the Incentive Period under Section 2.3 , prorated based upon
(x) the number of full months between December 31, 2009 and the date the
Participant ceased to be employed by the Company, divided by the forty-eight
(48) months in the Incentive Period.

(b) In the event a Participant voluntarily terminates employment prior to
December 31, 2013 or is terminated by the Company with Cause prior to the date
of payment of Performance Shares Earned, the Participant shall forfeit all right
to any Performance Shares that would have been earned under the Grant and these
Terms and Conditions.

ARTICLE 3.

Other Terms Common to Performance Shares

3.1 Forfeiture.

(a) A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

 

4



--------------------------------------------------------------------------------

(b) Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and require the Participant to reimburse
the Company for the taxable income received or deferred on Performance Shares
that become payable to the Participant that have been paid out in Shares within
the 90-day period preceding the Participant’s termination of employment.

(c) Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan, if applicable (at the time that the amounts owed under the Voluntary
Non-Qualified Deferred Compensation Plan are scheduled for payment), and/or from
any accrued salary or vacation pay owed at the date of termination of employment
or from future earnings payable by the Participant’s next employer. If
applicable, such offset shall be deemed to constitute the payment due to him
under the Voluntary Non-Qualified Deferred Compensation Plan in accordance with
the time and form of payment specified under the Voluntary Non-Qualified
Deferred Compensation Plan and the immediate repayment to the Company of the
amounts owed under these Terms and Conditions.

3.2 Change in Control. In the event a Change in Control (as defined in the Plan)
occurs, all Performance Shares granted to a Participant for Incentive Periods
which have not ended before the Change in Control shall, notwithstanding any
preceding provisions of these Terms and Conditions to the contrary, immediately
become Performance Shares Earned on a one-to-one basis regardless of the
Performance Objectives. All Performance Shares, if any, granted to a Participant
for an Incentive Period which ended before the Change in Control, and which have
not been paid in accordance with Section 2.5, will be deemed to be Performance
Shares Earned to the extent and only to the extent that they became Performance
Shares Earned as of the end of the Incentive Period based upon the Performance
Objectives for the Incentive Period. Notwithstanding any preceding provisions of
these Terms and Conditions to

 

5



--------------------------------------------------------------------------------

the contrary, the value of all Performance Shares Earned, including ones for
Incentive Periods which have already ended: (a) shall be paid in cash based on
the Fair Market Value of the Shares determined on the date the Change in Control
occurs; and (b) all such payments with respect to Performance Shares shall be
made within 10 days of the Change in Control.

ARTICLE 4.

General Provisions

4.1 Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Grant and these Terms and Conditions,
the Company shall not be obligated to issue any Shares pursuant to the Grant and
these Terms and Conditions if the issuance or payment thereof would result in a
violation of any such law; provided, however, that the Shares will be issued at
the earliest date at which the Company reasonably anticipates that the issuance
of the Shares will not cause such violation.

4.2 Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Shares Earned to the Participant , the Company shall withhold the
minimum amount of taxes which it determines it is required by law or required by
the terms of the Plan to withhold in connection with any recognition of income
incident to this Plan payable in cash or Shares to the Participant or the
Participant’s beneficiary. In the event of a taxable event occurring with regard
to Shares on or after the date that the Shares become nonforfeitable, the
Company shall reduce the Shares owed to the Participant or beneficiary by the
fewest number of such Shares owed to the Participant or beneficiary such that
the Fair Market Value of such Shares shall equal (or exceed by not more than the
Fair Market Value of a single Share) the Participant’s or other person’s
“Minimum Withholding Tax Liability” resulting from such recognition of income.
The Company shall pay cash equal to such Fair Market Value to the appropriate
taxing authority for purposes of satisfying such withholding responsibility. If
a distribution or other event does not result in

 

6



--------------------------------------------------------------------------------

any withholding tax liability as a result of the Participant’s election to be
taxed at an earlier date or for any other reason, the Company shall not reduce
the Shares owed to the Participant or beneficiary. For purposes of this
paragraph, a person’s “Minimum Withholding Tax Liability” is the product of:
(a) the aggregate minimum applicable federal and applicable state and local
income withholding tax rates on the date of a recognition of income incident to
the Plan; and (b) the Fair Market Value of the Shares recognized as income to
the Participant or other person determined as of the date of recognition of
income, or other taxable amount under applicable statutes.

4.3 Continuous Employment. For purposes of the Grant and these Terms and
Conditions, the employment of the Participant with the Company shall not be
deemed to have ceased, and the Participant shall not be deemed to have ceased to
be an employee of the Company, by reason of the transfer of his employment among
the Company and its Subsidiaries or an approved leave of absence.

4.4 Relation to Other Benefits. Any economic or other benefit to the Participant
under the Grant and these Terms and Conditions or the Plan shall not be taken
into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or a Subsidiary and shall not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or a Subsidiary.

4.5 These Terms and Conditions Subject to Plan. The Performance Shares granted
under the Grant and these Terms and Conditions and all of the terms and
conditions hereof are subject to all of the terms and conditions of the Plan, a
copy of which is available upon request.

4.6 Amendments. The Plan, the Grant and these Terms and Conditions can be
amended at any time by the Company. Any amendment to the Plan shall be deemed to
be an amendment to the Grant and these Terms and Conditions to the extent that
the amendment is

 

7



--------------------------------------------------------------------------------

applicable hereto. Except for amendments necessary to bring the Plan, the Grant
and these Terms and Conditions into compliance with current law including
Internal Revenue Code Section 409A, no amendment to either the Plan, the Grant
or these Terms and Conditions shall adversely affect the rights of the
Participant under the Grant and the Grant and these Terms and Conditions without
the Participant’s consent.

4.7 Severability. In the event that one or more of the provisions of the Grant
and these Terms and Conditions shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

4.8 Governing Law. The Grant and these Terms and Conditions shall be construed
and governed in accordance with the laws of the State of Ohio.

These written Terms and Conditions are hereby adopted this 16th day of February,
2010, in accordance with the terms and conditions of the Grant on the 17th day
of December, 2009 by the members of the Compensation and Organization Committee
of the Board of Directors of Cliffs Natural Resources Inc.

 

/s/ Francis R. McAllister

Francis R. McAllister

/s/ James D. Ireland III

James D. Ireland III

/s/ Roger Phillips

Roger Phillips

/s/ Ronald C. Cambre

Ronald C. Cambre

/s/ Barry J. Eldridge

Barry J. Eldridge

 

8



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Performance Objectives Exhibit B    Beneficiary Designation

 

9



--------------------------------------------------------------------------------

Exhibit A

PERFOMANCE OBJECTIVES

Part 1- Aggregate Value Added Objective.

The Aggregate Value Added Objective is achieved if and only if, at any time
during the Incentive Period, the Company’s Aggregate Value (as defined below) is
at least One Hundred Fifty Percent (150%) of the Starting Aggregate Value (as
defined below). For purposes of the preceding sentence, the following
definitions shall apply:

(a) “Aggregate Value” as of a given day shall mean the Company’s average closing
market share price per common share, multiplied by the average number of
outstanding shares of common stock, during a period of Sixty (60) consecutive
Trading Days.

(b) “Trading Day” means any day on which Shares may be traded and a Fair Market
Value of a Share may be determined.

(c) “Starting Aggregate Value” shall mean the average (i.e., mean) Aggregate
Value for the last Sixty (60) Trading Days of the 2009 calendar year.

Part 2- Negative Discretion as to Other Performance Objectives.

Assuming the Aggregate Value Added Objective is satisfied during the Performance
Period, the number of Performance Shares Earned will be 67,009 or such lesser
number determined by the Committee based on the Participant’s achievement of
certain performance factors evaluated in the Committee’s discretion.
Specifically:

 

•  

aggregate value of the Company relative to its peers;

 

•  

increase in the Company’s equity trading multiples;

 

•  

degree of diversification of the Company into minerals other than iron ore and
metallurgical coal; and

 

•  

other factors to be determined by the Committee, including (without limitation)
timing of results relative to goals, sustainability of market values, and
quality of new commodities and operations.

Based upon the performance relative to these factors, and other factors that the
Committee in its discretion may consider, the Committee may exercise negative
discretion to reduce the number of the Performance Shares Earned.

 

10



--------------------------------------------------------------------------------

Exhibit B

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cleveland-Cliffs Inc 2007
Incentive Equity Plan (“Plan”), my 2009 Participant Grant (“Grant”) and the 2009
Terms and Conditions (“Terms and Conditions”), I hereby designate the person(s)
indicated below as my beneficiary(ies) to receive any payments under the Plan,
Grant and Terms and Conditions after my death.

 

  Name  

 

      Address  

 

       

 

       

 

      Social Sec. Nos. of Beneficiary(ies)  

 

    Relationship(s)  

 

    Date(s) of Birth  

 

 

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

 

  Name  

 

      Address  

 

       

 

       

 

      Social Sec. Nos. of Beneficiary(ies)  

 

    Relationship(s)  

 

    Date(s) of Birth  

 

 

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan, Grant
and these Terms and Conditions. In the event that there is no beneficiary living
at the time of my death, I understand that the payments under the Plan, Grant
and these Terms and Conditions will be paid to my estate.

 

 

 

     

 

  Date       (Signature)        

 

        (Print or type name)

 

11



--------------------------------------------------------------------------------

CLIFFS NATURAL RESOURCES INC.

2009 PARTICIPANT GRANT

UNDER THE

2007 INCENTIVE EQUITY PLAN

Effective December 17, 2009 (“Date of Grant”), the Compensation and Organization
Committee (“Committee”) of the Board of Directors of Cliffs Natural Resources
Inc. (“Company”) hereby grants to Joseph A. Carrabba (“Participant”), an
employee of the Company or of a Subsidiary of the Company, an Award of
Sixty-Seven Thousand Nine (67,009) Performance Shares covering the incentive
period commencing December 31, 2009 and ending December 31, 2013 (“Incentive
Period”) under the Cleveland-Cliffs, Inc. 2007 Incentive Equity Plan (“the
Plan”). The number of Performance Shares granted was limited, in accordance with
Section 3.2(c) of the Plan, so that the number of shares times the closing price
of one share of the Company’s common stock on the Date of Grant does not exceed
and approximately equals $3,000,000 (sometimes referred to as “the Maximum
Limitation”). The Award is intended to create a financial incentive for the
attainment of a performance target and to allow for the exercise of negative
discretion by the Committee after December 31, 2013, such that the value of the
Shares Earned may equal $2,000,000 (sometimes referred to as the “target payout
amount”), or such other amount, determined by the Committee in its discretion,
that appropriately reflects in the Committee’s judgment the Participant’s
achievement of financial metrics and other factors. Notwithstanding the
foregoing, in no event may Performance Shares Earned be greater than 67,009
shares.

This Award shall be subject to the terms and conditions of the 2009 Participant
Grant to the Participant under the 2007 Incentive Equity Plan, approved by the
Committee at its December 17, 2009 meeting (“the Terms and Conditions”) provided
to the Participant as attached hereto.

 

12



--------------------------------------------------------------------------------

CLIFFS NATURAL RESOURCES INC. (“Company”)

/s/ William A. Brake

William A. Brake EVP, Human & Technical Resources

The undersigned Participant hereby acknowledges receipt of the attached Terms
and Conditions, hereby declares that he has read the Terms and Conditions,
agrees to the Terms and Conditions, and accepts the Award of Performance Shares.

 

/s/ Joseph A. Carrabba

Participant Print Name:  

Joseph A. Carrabba

*Return one executed copy of the 2009 Participant Grant to the Company
indicating receipt and acceptance of the 2009 Participant Grant and the Terms
and Conditions of the 2009 Participant Grant under the 2007 Incentive Equity
Plan. *

 

13